DETAILED ACTION
This action is responsive to the communication filed on 05/27/22.
Claims 18-22 and 25 have been canceled.
Claims 24 and 26 have been amended.
Claims 1-17, 23-24 and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 23, 24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record found to be the most related fails to teach and/or remotely suggest each and every limitation of the claimed invention specifically including receiving, an updated first set of trained parameter values from the remote server and applying the machine learning algorithm to compute retrained parameter values of the local prediction model based at least on the received updated first set of trained parameter values and data associated with the first computing device and processing a data query using the trained local prediction model to identify at least one perishable unit and to predict a value of at least one temporal query attribute of the or each identified perishable unit. 
The prior art discloses training a machine learning model having parameters through machine learning by determining a respective parameter value for each of the parameters of the model. Machine learning models receives input and generates an output based on the received input and on values of the parameters of the model. However, the prior art does not disclose retraining the machine learning models and processing a data query using the retrained local prediction model to identify perishable units and predict a value of one temporal query attribute of the perishable unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448